SBC Communications Inc.


SENIOR MANAGEMENT
DEFERRED COMPENSATION PLAN
OF 1988

Effective For Units of Participation
Having A Unit Start Date Of
January 1, 1988 Or Later And
Prior To January 1, 1991

Effective: January 1, 1988
As amended through April 1, 2002

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Section 1       Statement of Purpose............................................1

Section 2       Definitions.....................................................1

   1.        Administrative Committee...........................................1
   2.        Agreement..........................................................1
   3.        Annualized Total Unit Deferral Amount..............................1
   4.        Base Salary........................................................1
   5.        Beneficiary........................................................1
   6.        Board..............................................................1
   7.        Compensation.......................................................1
   8.        Declared Rate......................................................1
   9.        Deferral Amount....................................................2
   10.       Deferred Compensation Account......................................2
   11.       Disability.........................................................2
   12.       Intentionally Omitted..............................................2
   13.       Intentionally Omitted..............................................2
   14.       Intentionally Omitted..............................................2
   15.       Early Retirement...................................................2
   16.       Election Form......................................................2
   17.       Eligible Employee..................................................2
   18.       Employee...........................................................2
   19.       Employer...........................................................2
   20.       Normal Retirement..................................................3
   21.       Participant........................................................3
   22.       Plan Year..........................................................3
   23.       Projected Employer Contribution....................................3
   24        Rotational Work Assignment Company.................................3
   25.       Retirement Benefit Option..........................................3
   26.       Senior Manager.....................................................3
   27.       SBC Communications Inc. Savings Plan for Salaried Employees........3
   28.       Subsidiary.........................................................4
   29.       Total Unit Deferral Amount.........................................4
   30.       Unit Deferral Period...............................................4
   31.       Unit of Participation..............................................4
   32.       Unit Start Date....................................................4

Section 3       Administration of the Plan......................................4

Section 4       Participation...................................................4

   4.1       Election to Commence a Unit of Participation.......................4
   4.2       Termination of Election............................................5

Section 5       Deferred Compensation...........................................5

   5.1       Deferred Compensation Account......................................5
   5.2       Participant Deferrals..............................................6
   5.3       Employer Contribution..............................................6
   5.4       Vesting of Deferred Compensation Account...........................7
   5.5       Valuation of Accounts..............................................7
   5.6       Statement of Accounts..............................................7

Section 6       Retirement Benefits.............................................7

   6.1       Normal Retirement..................................................7
   6.2       Early Retirement...................................................7
   6.3       Provisions Relating to Manner and Time of Payments.................8
   6.4       Termination Benefit................................................8
   6.5       Disability........................................................10
   6.6       Survivor Benefits.................................................11
   6.7       Termination with Retirement Eligibility/Involuntary Termination...12

Section 7       Intentionally Omitted..........................................16

Section 8       Payment of Benefits............................................16

   8.1       Intentionally Omitted.............................................16
   8.2       Small Benefit.....................................................16
   8.3       Emergency Benefit.................................................17
   8.4       Commencement of Payments..........................................17
   8.5       Withholding; Unemployment Taxes...................................17
   8.6       Change in Status..................................................17
   8.7       Transfer to RWAC..................................................17
   8.8       Leave of Absence..................................................18
   8.9       Ineligible Participant............................................19

Section 9       Beneficiary Designation........................................20

Section 10      Discontinuation, Termination, Amendment........................20

   10.1      Employer's Right to Discontinue Offering Units....................20
   10.2      Employer's Right to Terminate Plan................................20
   10.3      Amendment.........................................................21

Section 11      Miscellaneous..................................................21

   11.1      Unsecured General Creditor........................................21
   11.2      Trust Fund........................................................21
   11.3      Obligations to Employer...........................................22
   11.4      Nonassignability..................................................22
   11.5      Employment Not Guaranteed.........................................22
   11.6      Protective Provisions.............................................22
   11.7      Gender, Singular and Plural.......................................22
   11.8      Waiver of Benefits................................................22
   11.9      Captions..........................................................23
   11.10     Applicable Law....................................................23
   11.11     Validity..........................................................23
   11.12     Notice............................................................23
   11.13     Successors and Assigns............................................23


--------------------------------------------------------------------------------

SENIOR MANAGEMENT
DEFERRED COMPENSATION PLAN OF 1988

Section 1 Statement of Purpose. The purpose of the Senior Management Deferred
Compensation Plan of 1988 is to provide retirement, death, or
termination-of-employment benefits to a select group of management employees
consisting of Eligible Employees of SBC Communications Inc. (the "Company") and
its Subsidiaries ("Participating Companies").


Section 2 Definitions. For the purposes of this Plan, the following words and
phrases shall have the meanings indicated, unless the context clearly indicates
otherwise.


1.         Administrative Committee. "Administrative Committee" means a
committee of three or more members, at least one of whom is a Senior Manager,
who shall be designated by the Vice President-Human Resources to administer the
Plan pursuant to Section 3.

2.         Agreement. "Agreement" means the written agreement entitled "Senior
Management Deferred Compensation Plan of 1988 Agreement" (substantially in the
form attached to this Plan) that shall be entered into by the Employer and a
Participant with respect to each Unit of Participation to carry out the Plan
with respect to such Participant.

3.        Annualized Total Unit Deferral Amount. The "Annualized Total Unit
Deferral Amount" means the Total Unit Deferral Amount divided by four.

4.         Base Salary. "Base Salary" means the Participant's annual base salary
before reduction pursuant to this Plan or any plan of the Employer whereby
compensation is deferred, including but not limited to a plan whereby
compensation is deferred in accordance with Section 401(k) of the Internal
Revenue Code.

5.        Beneficiary. "Beneficiary" means the person or persons designated as
such in accordance with Section 9.

6.        Board. "Board" means the Board of Directors of SBC Communications Inc.

7.        Compensation. "Compensation" means the Participant's monthly Base
Salary plus any other compensation that is normally matched in the SBC
Communications Inc. Savings Plan for Salaried Employees before reduction for
compensation deferred pursuant to this Plan or any plan of the Employer whereby
compensation is deferred, including but not limited to a plan whereby
compensation is deferred in accordance with Section 401(k) of the Internal
Revenue Code.

8.        Declared Rate. "Declared Rate" means with respect to any Plan Year the
interest rate which will be credited during such Plan Year on a Participant's
Deferred Compensation Accounts for Units of Participation which have not yet
commenced benefit payments. The Declared Rate for each Plan Year will be
determined by the Administrative Committee, in its complete and sole discretion,
and will be announced on or before January 1 of the applicable Plan Year;
provided that in no event will the Declared Rate for any Plan Year be less than
the Moody's Corporate Bond Yield Average-Monthly Average Corporates as published
by Moody's Investor's Service, Inc. (or any successor thereto) for the month of
September before the Plan Year in question, or, if such yield is no longer
published, a substantially similar average selected by the Administrative
Committee.

9.        Deferral Amount. "Deferral Amount" means an amount of Base Salary
deferred with respect to a Unit of Participation under this Plan.

10.        Deferred Compensation Account. "Deferred Compensation Account" means
the account maintained on the books of account of the Employer for each
Participant for each Unit of Participation pursuant to Section 5.1.

11.        Disability. "Disability" means a disability as defined in the SBC
Communications Inc. Sickness and Accident Disability Benefit Plan or the SBC
Communications Inc. Senior Management Long Term Disability Plan covering the
Participant, as applicable.

12.        Intentionally Omitted.

13.        Intentionally Omitted.

14.        Intentionally Omitted.

15.        Early Retirement. "Early Retirement" means the termination of a
Participant's employment with Employer for reasons other than death prior to
Normal Retirement and on or after the date Participant attains age 55.

16.        Election Form. The "Election Form" means an Eligible Employee's
written election to participate in the Plan with respect to each Unit of
Participation in accordance with Section 4.

17.        Eligible Employee. "Eligible Employee" means an Employee of the
Employer who (a) is in active service, (b) is a Senior Manager or has an
employment status which has been approved by the Board or its Chairman to be
eligible to participate in this Plan, and (c) who continuously maintains the
employment status upon which eligibility to participate in this Plan was based.

18.        Employee. "Employee" means any person employed by the Employer on a
regular full-time salaried basis.

19.        Employer. "Employer" means SBC Communications Inc. or any of its
Subsidiaries.

20.        Normal Retirement. "Normal Retirement" means attainment of age 65
during a Participant's employment with Employer irrespective of whether there is
a termination of Participant's employment with Employer.

21.        Participant. "Participant" means an Employee participating in the
Plan in accordance with the provisions of Section 4.

22.        Plan Year. "Plan Year" means the calendar year.

23.        Projected Employer Contribution. "Projected Employer Contribution"
means for purposes of computing the Pre-Retirement Survivor Benefit with respect
to a Unit of Participation pursuant to Section 6.6(a), the product of (i) the
Company Match Rate Expressed as a Percent* as in effect at the time of the Unit
Start Date, times the Participant's annual Base Salary at the Unit Start Date
minus (a) any Employer matching contribution determined as of the Unit Start
Date associated with said Base Salary at the Unit Start Date which is then being
contributed or is to be contributed to the Salaried Savings Plan and minus (b)
any Employer matching contribution which has previously been allocated to a Unit
of Participation under this or any other Employer deferred compensation plan and
(ii) the number of years in the Unit Deferral Period for the Unit of
Participation.

24.        Rotational Work Assignment Company (`RWAC"). shall mean Bell
Communications Research, Inc. ("Bellcore"), formerly the Central Services
Organization, Inc., and/or any other entity with which SBC Communications Inc.
or any of its Subsidiaries may enter into an agreement to provide an employee
for a rotational work assignment.

25.        Retirement Benefit Option. "Retirement Benefit Option" means with
respect to any Unit of Participation the Retirement Benefit payment option
described in Section 6.

26.        Senior Manager. "Senior Manager" means an individual employed by
Employer in a position having a Salary Grade of 29 or above or equivalent.

27.        SBC Communications Inc. Savings Plan for Salaried Employees. "SBC
Communications Inc. Savings Plan for Salaried Employees" or "Salaried Savings
Plan" means the SBC Communications Inc. Savings Plan for Salaried Employees or
any successor plan to such plan adopted by the Employer. Participants from any
Subsidiary, permitted to participate in this Plan, shall be treated as
participating in the SBC Communications Inc. Savings Plan for Salaried Employees
for purposes of calculating any matching Employer contributions.

  * The Company Match Rate Expressed as a Percent means the maximum percent of
salary that can be received as Employer matching contribution under the SBC
Communications Inc. Savings Plan for Salaried Employees, e.g., a match of 66
2/3% of the amount of basic allotment (up to 6%) of salary results in a Company
Match Rate Expressed as a Percent of .667 x 6% -- 4%.

28.        Subsidiary. A "Subsidiary" of the Company is any corporation,
partnership, venture or other entity in which the Company has, either directly
or indirectly, at least a 10% ownership interest.

29.        Total Unit Deferral Amount. "Total Unit Deferral Amount" means the
sum of all amounts of Base Salary deferred during the Unit Deferral Period with
respect to a Unit of Participation, as shown in Exhibit A of Participant's
Agreement for that Unit of Participation.

30.        Unit Deferral Period. "Unit Deferral Period" means the number of
months the Participant elects to reduce his Base Salary with respect to a Unit
of Participation, as shown in Exhibit A of Participant's Agreement for that Unit
of Participation. The Unit Deferral Period for a Unit of Participation will
commence on the Unit Start Date and end upon the earliest to occur of the
following: (i) the last day of the forty-eight (48) month period which commenced
with the Unit Start Date, or (ii) when the Participant terminates employment,
terminates the Unit of Participation or ceases to be an Eligible Employee as
described in Section 6.4 of the Plan. In no event shall the Unit Deferral Period
for a Unit of Participation end later than forty-eight (48) months after the
Unit Start Date.

31.        Unit of Participation. "Unit of Participation" means a stated Total
Unit Deferral Amount and associated Employer contributions which provide stated
benefits pursuant to Section 6 in accordance with the Participant's Agreement
for that Unit of Participation.

32.        Unit Start Date. "Unit Start Date" means the date for commencement of
deferrals shown in Exhibit A of a Participant's Agreement for a given Unit of
Participation. The Unit Start Date will be January 1, unless the Administrative
Committee, in its sole discretion permits a new Participant to elect a Unit
Start Date within 30 days after such Participant first becomes an Eligible
Employee.

Section 3        Administration of the Plan.

The Administrative Committee shall be the sole administrator of the Plan and
will administer the Plan, interpret, construe and apply its provisions in
accordance with its terms. The Administrative Committee shall further establish,
adopt or revise such rules and regulations as it may deem necessary or advisable
for the administration of the Plan. All decisions of the Administrative
Committee shall be final and binding.

Section 4        Participation.

4.1 Election to Commence a Unit of Participation. Any Eligible Employee may
elect to commence deferral of Base Salary with respect to a Unit of
Participation under the Plan by filing a completed Election Form with the
Administrative Committee prior to the beginning of the Unit Start Date. Pursuant
to said Election Form, the Eligible Employee shall elect a Total Unit Deferral
Amount and a Unit Deferral Period to be specified in Exhibit A of Participant’s
Agreement with respect to such Unit of Participation.

  The combination of deferrals from all of the Participant’s Units of
Participation including the Unit of Participation with respect to which the
Participant is electing to commence deferrals and from Units of Participation
under the SBC Communications Inc. Senior Management Deferred Compensation Plan
(“SBC DCP”), must be at least six percent (6%) of Participant’s Base Salary at
the Unit Start Date for the Unit of Participation with respect to which the
Participant is electing to commence deferrals. A Unit of Participation shall
require a minimum Annualized Total Unit Deferral Amount of $1,000. The sum of
the Participant’s contributions, if any, to the SBC Communications Inc. Savings
Plan for Salaried Employees plus the Annualized Total Unit Deferral Amounts for
all Units of Participation under this Plan and under the SBC DCP in a given Plan
Year may not exceed thirty percent (30%) of a Participant’s Compensation for
that Plan Year.


4.2 Termination of Election. A Participant’s election to defer Base Salary is
irrevocable upon the filing of his Election Form with the Administrative
Committee, provided, however, that the election may be terminated with respect
to Base Salary not yet paid by mutual agreement in writing between the
Participant and the Administrative Committee. Such termination if approved shall
be effective beginning the first day of the month following the execution of
such mutual agreement.

Section 5        Deferred Compensation.

5.1 Deferred Compensation Account. The Administrative Committee shall establish
and maintain a separate Deferred Compensation Account for each Participant for
each Unit of Participation. The amount by which a Participant’s Base Salary is
reduced each month pursuant to Section 4.1 and the amount of Employer
contribution allocated to the Participant’s Units of Participation pursuant to
Section 5.3 with respect to any Unit of Participation shall be credited by the
Employer to the Participant’s Deferred Compensation Account for such Unit of
Participation no later than the first day of the following month, and such
Deferred Compensation Account shall be debited by the amount of any payments
made by the Employer to the Participant or the Participant’s Beneficiary with
respect to such Unit of Participation pursuant to this Plan.

  With respect to each Unit of Participation, the Deferred Compensation Account
of a Participant shall be deemed to bear interest from the date such Deferred
Compensation Account was established through the date of commencement of benefit
payments at a rate equal to the applicable Declared Rate for the particular Plan
Year on the balance from month-to-month in such Deferred Compensation Account.
Interest will be credited monthly to the Deferred Compensation Account at
one-twelfth of the annual Declared Rate, compounded annually. Following the
commencement of benefit payments with respect to a Unit of Participation, a
Participant’s Deferred Compensation Account shall be deemed to bear interest on
the balance in such Deferred Compensation Account from month-to-month at a rate
equal to one-twelfth of the average of the annual Declared Rates for the five
(5) Plan Years ending prior to commencement of benefit payments (or, if the Plan
has been in operation for less than five (5) Plan Years, the average of the
Declared Rates for all Plan Years ending prior to commencement of benefit
payments).


5.2 Participant Deferrals. The Participant’s Total Unit Deferral Amount is
deferred in equal amounts on a monthly basis over the Unit Deferral Period or as
otherwise may be permitted by the Administrative Committee. The amount deferred
each month with respect to a given Unit of Participation shall be credited by
the Employer to the Participant’s Deferred Compensation Account for that Unit of
Participation no later than the first day of the following month.

  The Participant will be permitted to defer an additional amount equal to all
or a portion of his Short Term Incentive Award. A Participant shall not be
permitted to “defer” into the Plan any monies that are not compensation paid by
Employer. Any additional deferrals by a Participant with respect to a given Unit
of Participation shall not affect Total Unit Deferral Amount and shall not
result in any change in the maximum Employer contribution pursuant to Section
5.3 for the Plan Year during which the additional deferral is made. In no event
shall any such additional deferral by a Participant result in any reduction in
the amounts by which the Participant’s Base Salary is reduced pursuant to
Exhibit A to the Participant’s Agreement with respect to such Unit of
Participation prior to completion of deferral of the Total Unit Deferral Amount
for such Unit of Participation. Participant’s election to defer all or a portion
of his Short Term Incentive Award shall be filed with the Administrative
Committee (on a form to be provided by said Committee for such purpose) prior to
the beginning of the fiscal year during which such Award is earned.


  Such additional deferral amount shall be considered a separate part of
Participant’s Deferred Compensation Account, shall be subject to the terms
thereof except survivor benefits, and shall be paid out in the same manner as
the rest of such Deferred Compensation Account.


5.3 Employer Contribution. Participation in this Plan does not preclude
participation in the SBC Communications Inc. Savings Plan for Salaried
Employees. For a given Plan Year, the aggregate Employer contribution to both
the SBC Communications Inc. Savings Plan for Salaried Employees and this Plan on
behalf of a Participant will be an amount equal to the Company Match Rate
Expressed as a Percent as in effect during all or portions of that Plan year
times the Participant’s Compensation as in effect during all or portions of that
Plan Year which is contributed or deferred for that Plan Year by the Participant
in accordance with each plan, respectively. Any such amount of Employer
contribution not allocated to the SBC Communications Inc. Savings Plan for
Salaried Employees will be credited to the Participant’s Deferred Compensation
Accounts, as applicable. The amount or percent of a Participant’s Base Salary to
be allocated to Basic Allotments in the SBC Communications Inc. Savings Plan for
Salaried Employees shall be specified in Paragraph 3 of a Participant’s
Agreement.

5.4 Vesting of Deferred Compensation Account. A Participant’s interest in his
Deferred Compensation Account shall vest at the same rate and in the same manner
as it would under the SBC Communications Inc. Savings Plan for Salaried
Employees, as in effect from time to time, had both the Deferral Amount and the
Employer contribution to this Plan with respect to that Deferral Amount for any
given Unit of Participation been contributed instead to the SBC Communications
Inc. Savings Plan for Salaried Employees. For this purpose all years of service
recognized under the SBC Communications Inc. Savings Plan for Salaried
Employees, for purposes of determining a Participants vested interest under that
plan, shall be taken into account in determining the Participant’s vested
interest under this Plan.

5.5 Valuation of Accounts. The value of a Deferred Compensation Account as of
any date shall equal the amounts theretofore credited to such account plus the
interest on such account credited in accordance with Section 5.1 through the day
preceding such date.

5.6 Statement of Accounts. Each Participant will receive annual statements in
such form as the Administrative Committee deems desirable setting forth the
balance standing to the credit of each of the Participant’s Deferred
Compensation Accounts.

Section 6 Retirement Benefits. Section 6 shall apply to all Units of
Participation under this Plan. The benefits specified in this Section 6 shall be
provided under the Retirement Benefit Option.


6.1 Normal Retirement. Upon Normal Retirement, with respect to a Unit of
Participation, the Employer shall pay to the Participant an equal amount each
month for one hundred eighty (180) months, beginning on the first day of the
month next following the date of Normal Retirement, which will amortize over
such one hundred eighty (180) equal monthly payments the sum of (a) the value of
the Deferred Compensation Account for such Unit of Participation as of the date
of commencement of benefit payments, plus (b) the interest that will accrue on
the unpaid balance in such Deferred Compensation Account during such one hundred
eighty (180) month period pursuant to Section 5.1 (“Standard Retirement
Benefit”). Alternatively, a Participant may elect in the Agreement for any Unit
of Participation to receive an alternative retirement benefit in lieu of the
Standard Retirement Benefit (“Alternative Retirement Benefit”) for such Unit of
Participation either in a lump sum payment or in sixty (60) or one hundred
twenty (120) equal monthly payments, with the amount of each monthly payment to
be calculated in accordance with the principle stated in the preceding sentence.

6.2 Early Retirement. Upon Early Retirement, with respect to a Unit of
Participation, the Employer shall pay to the Participant an equal amount each
month for one hundred eighty (180) months, beginning on the first day of the
month next following the date of Early Retirement, which will amortize over such
one hundred eighty (180) equal monthly payments the sum of (a) the value of the
Deferred Compensation Account for such Unit of Participation as of the date of
commencement of benefit payments, plus (b) the interest that will accrue on the
unpaid balance in such Deferred Compensation Account during such one hundred
eighty (180) month period pursuant to Section 5.1 (“Standard Retirement
Benefit”). Alternatively, a Participant may elect in the Agreement for any Unit
of Participation to receive an alternative retirement benefit in lieu of the
Standard Retirement Benefit (“Alternative Retirement Benefit”) for such Unit of
Participation either in a lump sum payment or in sixty (60) or one hundred
twenty (120) equal monthly payments, with the amount of each monthly payment to
be calculated in accordance with the principle stated in the preceding sentence.
A Participant may further elect in the Agreement for any Unit of Participation
to have the Early Retirement Benefit for such Unit of Participation commence
when he attains age 65.

6.3 Provisions Relating to Manner and Time of Payments. If a Participant’s
Agreement fails to show an election of a manner of payment of a Normal or Early
Retirement Benefit such Participant will receive the Standard Normal or Early
Retirement Benefit in accordance with Section 6.1 or Section 6.2, respectively.

  In the event that a final determination shall be made by the Internal Revenue
Service or any court of competent jurisdiction that by reason of Normal or Early
Retirement a Participant has recognized gross income for Federal income tax
purposes in excess of the Standard or Alternative Retirement Benefit actually
paid by the Employer to which such gross income is attributable, the Employer
shall make a lump sum payment to the Participant of the remaining balance of his
Deferred Compensation Accounts for any affected Units of Participation. If a
benefit is payable to a Participant pursuant to this paragraph for any Unit of
Participation, no other benefits shall thereafter be payable under this Plan
with respect to such Unit of Participation.


  Notwithstanding any election made by the Participant, the Administrative
Committee will pay the Participant’s Standard or Alternative Retirement Benefit
in the form of a lump sum payment if the value of his Deferred Compensation
Account for a Unit of Participation is less than $10,000 when payment of a
Normal or Early Retirement Benefit with respect to the Unit of Participation
would otherwise commence.


6.4 Termination Benefit.

  (a) Termination of Employment Before Attaining Age 55. Upon any termination of
employment of the Participant for reasons other than death or Disability before
the Participant attains age fifty-five (55), the Company shall pay to the
Participant, with respect to a Unit of Participation, as compensation earned for
services rendered prior to his termination of service, a lump sum equal to the
vested portion of the amounts standing credited to his Deferred Compensation
Account for such Unit of Participation as of the date of such termination of
service ("Termination Benefit").


  (b) Termination of a Unit of Participation. A Participant may discontinue a
Unit of Participation while continuing in the service of the Employer.
Notwithstanding any other provision of the Plan, upon such discontinuance, the
Participant shall immediately cease to be eligible for any benefits other than
his Termination Benefit with respect to that Unit of Participation except as
provided under Section 8.1.


          No other benefit shall be payable with regard to such Unit of
Participation to either the Participant or any Beneficiary of such Participant.
The Participant shall continue to be credited with interest on the amounts
standing credited to his Deferred Compensation Accounts as provided under
Section 5.1 and to vest in such amounts as provided under Section 5.4 while he
remains in employment with the Employer until payment of his Termination
Benefit. However, no further Participant deferrals or Employer contributions to
this Plan shall be made pursuant to Sections 5.2 or 5.3 with respect to a Unit
of Participation after a Participant discontinues or terminates such Unit of
Participation.


          A Participant shall terminate a Unit of Participation if he terminates
his election to defer Base Salary with the approval of the Administrative
Committee pursuant to Section 4.2.


  (c) Loss of Eligibility. In the event that the Participant ceases to be an
Eligible Employee by reason of a change to an employment status which is not
eligible to participate in this Plan, except as provided under Section 8.1, the
Participant shall immediately cease to be eligible for any benefits other than a
modified Termination Benefit which shall consist of a lump sum equal to the
vested amounts standing credited to his Deferred Compensation Accounts as of the
date of such loss of eligibility, provided the Participant shall continue to be
credited with interest on such amounts as provided under Section 5.1 and to vest
in such amounts as provided under Section 5.4 while he remains in employment
with the Employer. However, no further Participant deferrals or Employer
contributions shall be made to this Plan pursuant to Sections 5.2 or 5.3
subsequent to the date of such loss of eligibility. Each such lump sum
Termination Benefit shall be payable upon the Participant's termination of
employment by the Employer, whether by death, Normal Retirement, Early
Retirement or any other means. The provisions of this subparagraph 6.4(c) shall
not apply if the Participant in his new employment status is an eligible
employee under another similar deferred compensation plan of the Employer. In
such event the provisions of Section 8.6 of this Plan shall apply.


  (d) No Other Benefits Payable. When a Participant terminates employment,
terminates a Unit of Participation or ceases to be an Eligible Employee under
circumstances in which Section 6.4(a), (b) or (c) applies, no Survivor Benefit
or other benefit shall thereafter be payable under this Plan to either the
Participant or any Beneficiary of the Participant with respect to such Unit of
Participation except as provided under Section 8.1.


6.5 Disability. In the event that a Participant suffers a Disability,
Participant deferrals and Employer contributions that otherwise would have been
credited to the Deferred Compensation Accounts of the Participant in accordance
with Sections 5.2 and 5.3 will continue to be credited to such Deferred
Compensation Accounts at the same time and in the same amounts as they would
have been credited if the Participant had not suffered a Disability for as long
as he is eligible to receive monthly disability benefits equal to 100 percent of
his monthly base salary at the time of his Disability. At such time as the
Participant is not eligible to receive monthly disability benefits equal to 100
percent of his monthly base salary at the time of his Disability, Participant
deferrals and Employer contributions that otherwise would have been credited to
the Deferred Compensation Accounts of the Participant in accordance with Section
5.2 and 5.3 shall cease.

  If the Participant recovers from his Disability and returns within sixty (60)
days thereafter to employment with the Employer in an employment status which
would make him eligible to participate in this Plan and prior to the end of the
original Unit Deferral Period, the Participant shall continue or resume making
deferrals, as the case may be, in accordance with Section 5.2 and the Employer
shall continue or resume making contributions, as the case may be, in accordance
with Section 5.3 until the end of the original Unit Deferral Period.


  If the Participant recovers from his Disability, the Participant shall be
treated as terminating service with the Employer on the date of his recovery,
unless within sixty (60) days thereafter he returns to employment with the
Employer in an employment status which makes him eligible to participate in this
Plan.


  If a Participant’s Disability terminates by reason of his death, the rights of
his Beneficiary shall be determined pursuant to Section 6.6 as if the
Participant had not been disabled but rather had been in service on the date of
his death and either died or retired on such date, whichever would be most
advantageous to such Beneficiary. If a Participant’s Disability terminates by
reason of attainment of age 65, the Participant shall upon the attainment of age
65 be entitled to a Normal Retirement Benefit determined pursuant to Section
6.1. If a Participant’s Disability terminates by reason of the Participant’s
election to take Early Retirement under the Plan, the Participant shall be
treated as having an Early Retirement on the date elected by the Participant and
shall be entitled to an Early Retirement Benefit determined pursuant to Section
6.2.


6.6 Survivor Benefits.

  (a) If a Participant dies while in service with the Employer (or while
suffering from a Disability prior to attaining age 55) prior to eligibility for
Early Retirement with respect to a Unit of Participation, upon the Participant's
death the Employer will pay to the Participant's Beneficiary with respect to
each Unit of Participation an amount per month, as specified in paragraph 6 of
his Agreement, equal to the greater of (i) [(50% of the sum of the Total Unit
Deferral Amount plus the Projected Employer Contribution for such Unit of
Participation) divided by 12] or (ii) the balance in the Deferred Compensation
Account (excluding any Short Term Incentive Award deferred pursuant to Section
5.2 and excluding any interest earned on the Short Term Incentive Award) divided
by the number of months payments are to be made as stated below, plus interest
in accordance with the interest methodology of Section 6.2. Payments are to be
made for the greater of one hundred twenty (120) months or the number of months
from the date of Participant's death until he would have been age 65
("Pre-Retirement Survivor Benefit").


  In addition, the Participant’s Beneficiary will receive any Short Term
Incentive Award associated with such Unit of Participation, deferred pursuant to
Section 5.2, plus corresponding interest earned on the Short Term Incentive
Award, paid out over the same period as the Pre-Retirement Survivor Benefit and
in accordance with the interest methodology of Section 6.2.


  (b) If a Participant dies while in service after eligibility for Early
Retirement with respect to a Unit of Participation, but prior to commencement of
payment of an Early or Normal Retirement Benefit with respect to such Unit of
Participation, the Employer will pay to the Participant's Beneficiary the
greater of (i) the benefit that such Participant's Beneficiary would have
received with respect to such Unit of Participation had the Participant retired
and commenced to receive an Early Retirement Benefit on the day prior to such
Participant's death or (ii) a benefit equal to the Pre-Retirement Survivor
Benefit. The Administrative Committee shall determine which benefit is greater
on a present value basis using such interest rate as the Administrative
Committee may determine in its sole discretion. Payments will commence upon the
Participant's death, irrespective of when Early Retirement Benefit payments
would have commenced if the Participant had survived. Such payments shall be
made in accordance with the method of payment which the Participant had elected
for payment of his Normal or Early Retirement Benefit.


  (c) If a Participant dies after Early or Normal Retirement but before
commencement of payment of an Early or Normal Retirement Benefit with respect to
a Unit of Participation, the Employer will pay to the Participant's Beneficiary
the installments of any such benefit that such Participant's Beneficiary would
have received with respect to such Unit of Participation had the Participant
commenced to receive an Early or Normal Retirement Benefit on the day prior to
such Participant's death. Payments will commence upon the Participant's death,
irrespective of when Early or Normal Retirement Benefit payments would have
commenced if the Participant had survived. Such payments shall be made in
accordance with the method of payment which the Participant had elected for
payment of his Normal or Early Retirement Benefit.


  (d) If a Participant dies after the commencement of payment of an Early or
Normal Retirement Benefit with respect to a Unit of Participation, the Employer
will pay to the Participant's Beneficiary the remaining installments of any such
benefit that would have been paid to the Participant had the Participant
survived.


  (e) As an additional benefit, if a Participant dies subsequent to eligibility
to commence payment of a Standard or Alternative Retirement Benefit, and has a
surviving spouse, the Employer shall pay to the spouse commencing on the later
of (a) the sixteenth (16th) year after commencement of payment of any Standard
or Alternative Retirement Benefit or (b) the first of the month following the
Participant's death, an amount per month for the life of the spouse equal to
sixty-six and two-thirds percent (66-2/3%) of the Standard Retirement Benefit.
If the spouse is more than three (3) years younger or older than the Participant
on the date of Participant's death, the amount of such benefit shall be
actuarially adjusted based on standard mortality tables.


6.7 Termination with Retirement Eligibility/Involuntary Termination.
Notwithstanding any other provisions of the Plan, if after November 17, 1995, a
Participant’s employment terminates before the Participant attains age
fifty-five, and if such termination is involuntary (which shall be deemed to
include termination by reason of death), and is for a reason other than for
cause (i.e., willful and gross misconduct on the part of the Participant that is
materially and demonstrably detrimental to the Company or any entity in which
the Company has at least a 50% ownership interest), and is on or after the date
Participant is within five years of being pension eligible, i.e., would be
within five years of being eligible to retire with a service pension under the
rules for service pension eligibility as in effect under the SBC Pension Benefit
Plan, and/or is a Senior Manager within five years of being eligible to retire
with an immediate pension based on the eligibility rules of the SBC Senior
Management Supplemental Retirement Income Plan, whether or not actually a
participant in either such plan, then the provisions of this Section 6.7 shall
govern and control with respect to the distribution of the Plan’s benefits if
the benefits offered by this Section 6.7 are elected. In such case, the
Participant, or the Participant’s Beneficiary(ies) if the Participant’s
employment terminates by reason of the Participant’s death, may irrevocably
elect in writing, in a Waiver Agreement, as described below, filed with the
Company, to waive the Termination Benefit or the Pre-Retirement Survivor
Benefit, as applicable, with respect to any or all Units of Participation, and
in lieu of said Benefit for any such Unit, receive an “Alternative Termination
Benefit”.

  Such Alternative Termination Benefit for a Unit shall be the Unit as described
in the Participant’s Agreement, provided in accordance with and governed in all
respects by the terms of the Plan and said Agreement, except that the Plan and
Agreement shall be applied with respect to such Unit as if the Participant had
remained in employment and retired upon or after attaining age fifty-five,
regardless of Participant’s actual termination date. For purposes of applying
the Plan and the Agreement, Normal Retirement shall be the Participant’s
sixty-fifth birthday and Early Retirement shall be the date specified by the
Participant as Participant’s Early Retirement date, which date shall be
specified at the time the waiver Agreement, as described below, is filed with
the Company, and which date may be no earlier than Participant’s fifty-fifth
birthday. In the event of Participant’s death prior to age fifty-five, the
Alternative Termination Benefit for a Unit, whether such Benefit was elected by
the Participant or Participant’s Beneficiary(ies), shall be determined, as
described below, by applying the Plan and Agreement with respect to such Unit as
if the Participant had died upon reaching age fifty-five.


  Accordingly, notwithstanding any other provisions of the Plan, for purposes of
application of this Section 6.7, in the event a Participant elects an
Alternative Termination Benefit in lieu of the Termination Benefit for a Unit,
or a Beneficiary(ies) elects to receive an Alternative Termination Benefit in
lieu of a Pre-Retirement Survivor Benefit for a Unit, survivor benefits for such
Unit shall be determined as follows: (a) If Participant dies on or after the
date specified by Participant as Participant’s Early Retirement date,
Participant’s Beneficiary(ies) shall receive the remaining installments of
Participant’s retirement benefit; or (b) If Participant dies on or after age
fifty-five but prior to the date specified by Participant as Participant’s Early
Retirement date, Participant’s Beneficiary(ies) will receive survivor benefits
in accordance with Section 6.6(b), i.e., the provision of the Plan that would
have applied had Participant’s death actually been an in service death which
occurred upon or after attainment of age fifty-five, or (c) If Participant’s
death occurs prior to age fifty-five, Participant’s Beneficiary(ies) will
receive at such time as Participant would have attained age fifty-five, survivor
benefits in accordance with Section 6.6(b), i.e., the provision of the Plan that
would have applied had Participant’s death actually been an in service death
which occurred upon attainment of age fifty-five; and (d) Finally, the benefit
described in Section 6.6(e) shall apply commencing on the later of the sixteenth
year after commencement of payments pursuant to the Alternative Termination
Benefit or the first of the month following Participant’s death.


  For purposes of computing the Vested Benefits (as such term is used in rabbi
trusts (“Trusts”) established by the Company for the purpose of providing for
the payment of benefits under the Plan) corresponding to an Alternative
Termination Benefit, for all Trust purposes, including for purposes of
determining the Trust funding level applicable for such Alternative Termination
Benefit, the Participant shall be treated for each such Alternative Termination
Benefit Unit as if continuing in employment until age fifty-five if the
Participant dies before attaining age fifty-five or until the date of
Participant’s death if Participant dies after attaining age fifty-five or until
reaching the Participant’s Early Retirement Date for such Unit as selected by
the Participant if Participant survives until such date, i.e., the Trust funding
for any such Unit and the security afforded Participant or Participant’s
Beneficiary(ies) thereby shall be no different as a result of this Section 6.7
than they would have been had Participant continued in employment in the absence
of this Section 6.7 and lived until at least age fifty-five.


  Waiver of a Termination Benefit with respect to a Unit by a Participant, or of
a Pre-Retirement Survivor Benefit with respect to a Unit by a Beneficiary(ies),
and in either case, receipt of an Alternative Termination Benefit in lieu
thereof, shall be conditioned upon the agreement in writing by the Participant,
or Participant’s Beneficiary(ies), as applicable, at the time of Participant’s
termination of employment, to provisions substantially as attached.


6.8 Termination Under EPR. Notwithstanding any other provisions of the Plan, if
a Participant’s employment terminates before the Participant attains age
fifty-five, and if such termination is as an EPR Terminee under the Enhanced
Pension and Retirement Program (“EPR”) of the SBC Pension Benefit
Plan-Nonbargained Program (“SBC PBP”) or as a Deceased Electing Employee under
EPR, and is on or after the date Participant is within five years of being
pension eligible, i.e., would be within five years of being eligible to retire
with a service pension under the rules for service pension eligibility as in
effect under the SBC PBP, and/or is a Senior Manager within five years of being
eligible to retire with an immediate pension based on the eligibility rules of
the SBC Supplemental Retirement Income Plan, whether or not actually a
participant in either such plan, or a Participant who is age 55 or over
terminates employment under EPR, then the provisions of this Section 6.8 shall
govern and control with respect to the distribution of the Plan’s benefits if
the benefits offered by this Section 6.8 are elected. In such case, the
Participant, or the Participant’s Beneficiary(ies) if the Participant’s
employment terminates by reason of the Participant’s death, may irrevocably
elect in writing, in an EPR special election form filed with the Company, to
waive the Termination Benefit or the Pre-Retirement Survivor Benefit or the
Early Retirement Benefit, as applicable, with respect to any or all Units of
Participation, and in lieu of said Benefit for any such Unit, receive an “EPR
Alternative Termination Benefit”.

  Such an EPR Alternative Termination Benefit for a Unit shall be the Unit as
described in the Participant’s Agreement, provided in accordance with and
governed in all respects by the terms of the Plan and said Agreement, except
that the Plan and Agreement shall be applied with respect to such Unit, in
accordance with Participant’s special EPR election form applicable to such Unit,
as if the Participant had remained in employment and retired upon the
Participant’s Early Retirement Date specified in his EPR special election form
applicable to such Unit of Participation, regardless of Participant’s actual
termination date. For purposes of applying the Plan and the Agreement, Normal
Retirement shall be the Participant’s sixty-fifth birthday and Early Retirement
shall be the date specified by the Participant as Participant’s Early Retirement
date, which date shall be specified in Participant’s special EPR election form
filed with the Company, and which date may be no earlier than Participant’s
fifty-fifth birthday. In the event of Participant’s death prior to age
fifty-five, the EPR Alternative Termination Benefit for a Unit, whether such
Benefit was elected by the Participant or Participant’s Beneficiary(ies), shall
be determined, as described below, by applying the Plan and Agreement with
respect to such Unit as if the Participant had died upon or after reaching age
fifty-five.


  Accordingly, notwithstanding any other provisions of the Plan, for purposes of
application of this Section 6.8, in the event a Participant elects an EPR
Alternative Termination Benefit in lieu of the Termination Benefit or the Early
Retirement Benefit for a Unit, or a Beneficiary(ies) elects to receive an EPR
Alternative Termination Benefit in lieu of a Pre-Retirement Survivor Benefit for
a Unit, as applicable, survivor benefits for such Unit shall be determined as
follows: (a) If Participant dies on or after the date specified by Participant
as Participant’s Early Retirement date, Participant’s Beneficiary(ies) shall
receive the remaining installments of Participant’s retirement benefit; or (b)
If Participant dies on or after age fifty-five but prior to the date specified
by Participant as Participant’s Early Retirement date, Participant’s
Beneficiary(ies) will receive survivor benefits in accordance with Section
6.6(b), i.e., the provision of the Plan that would have applied had
Participant’s death actually been an in service death which occurred upon or
after attainment of age fifty-five, or (c) If Participant’s death occurs prior
to age fifty-five, Participant’s Beneficiary(ies) will receive at such time as
Participant would have attained age fifty-five, survivor benefits in accordance
with Section 6.6(b), i.e., the provision of the Plan that would have applied had
Participant’s death actually been an in service death which occurred upon
attainment of age fifty-five; and (d) Finally, the benefit described in Section
6.6(e) shall apply commencing on the later of the sixteenth year after
commencement of payments pursuant to the EPR Alternative Termination Benefit or
the first of the month following Participant’s death.


  For purposes of computing the Vested Benefits (as such term is used in rabbi
trusts (“Trusts”) established by the Company for the purpose of providing for
the payment of benefits under the Plan) corresponding to an EPR Alternative
Termination Benefit, for all Trust purposes, including for purposes of
determining the Trust funding level applicable for such EPR Alternative
Termination Benefit, the Participant shall be treated for each such EPR
Alternative Termination Benefit Unit as if continuing in employment until age
fifty-five if the Participant dies before attaining age fifty-five or until the
date of Participant’s death if Participant dies after attaining age fifty-five
or until reaching the Participant’s Early Retirement Date for such Unit as
selected by the Participant if Participant survives until such date, i.e., the
Trust funding for any such Unit and the security afforded Participant or
Participant’s Beneficiary(ies) thereby shall be no different as a result of this
Section 6.8 than they would have been had Participant continued in employment in
the absence of this Section 6.8 and lived until at least age fifty-five.


Section 7        Intentionally Omitted.

Section 8        Payment of Benefits.

8.1 Intentionally Omitted.

8.2 Small Benefit. Notwithstanding any election made by the Participant, the
Administrative Committee will pay any benefit in the form of a lump sum payment
if the lump sum equivalent amount is less than $10,000 when payment of such
benefit would otherwise commence.

8.3 Emergency Benefit. In the event that the Administrative Committee, upon
written petition of the Participant, determines in its sole discretion, that the
Participant has suffered an unforeseeable financial emergency, the Employer
shall pay to the Participant, as soon as practicable following such
determination, the balance of his Deferred Compensation Accounts for one or more
Units of Participation as necessary to meet the emergency (the “Emergency
Benefit”). For purposes of this Plan, an unforeseeable financial emergency is an
unexpected need for cash arising from an illness, casualty loss, sudden
financial reversal, or other such unforeseeable occurrence. Cash needs arising
from foreseeable events such as the purchase of a house or education expenses
for children shall not be considered to be the result of an unforeseeable
financial emergency. Upon payment of an Emergency Benefit with respect to any
Unit of Participation, the Unit of Participation shall thereupon terminate, and
no other benefits shall be payable under the Plan to either the Participant or
any Beneficiary of the Participant with respect to the Unit of Participation.

8.4 Commencement of Payments. Except as otherwise provided in this Plan,
commencement of payments under this Plan shall begin sixty (60) days following
the event which entitles a Participant (or a Beneficiary) to payments under the
Plan, or at such earlier date as may be determined by the Administrative
Committee.

8.5 Withholding; Unemployment Taxes. To the extent required by the law in effect
at the time payments are made, the Employer shall withhold from payments made
hereunder the minimum taxes required to be withheld by the federal or any state
or local government.

8.6 Change in Status. In the event of a change in the employment status of a
Participant to a status in which he is no longer an Eligible Employee under this
Plan, but is an eligible employee under the Management Deferred Compensation
Plan of 1988 or another similar deferred compensation plan of the Employer, the
Participant and all of his Units of Participation under this Plan shall
automatically be transferred to such other deferred compensation plan for which
he is then an eligible employee, unless otherwise determined by the
Administrative Committee. In the event of any such transfer, the provisions of
the other deferred compensation plan to which the Participant transfers shall
thereafter determine the rights and benefits of the Participant with respect to
all of his Units of Participation, unless otherwise determined by the
Administrative Committee. The Employer may, but shall not be required to, enter
into revised Agreements with the Participant to carry out the provisions of this
Section.

8.7 Transfer to RWAC. Effective August 1, 1990, if a Participant transfers to a
RWAC prior to completion of a Unit of Participation, deferrals which would
otherwise have been made by the Participant in accordance with Section 5.2 shall
continue to be made by the Employer until the Participant resumes employment
with the Employer but for a maximum period not to exceed 5 years. Contributions
which would have been made by the Employer in accordance with Section 5.3 shall
also continue to be made by the Employer during such period as Participant
contributions are continued in accordance with the preceding sentence. Benefits
applicable during the period of employment at a RWAC (not to exceed 5 years) and
the methods used for crediting the Deferred Compensation Account and repaying
amounts contributed by the Employer and reducing the Normal Retirement or Early
Retirement Benefit paid to the Participant or his Beneficiary shall be the same
as those applicable pursuant to Section 6.7 in the case of Disability, i.e.,
employment at a RWAC shall be deemed a Disability for the purpose of making
determinations pursuant to Section 6.7. If the Participant has not resumed
employment with the Employer or has not completed a Unit of Participation as
result of Employer Contributions within 5 years from date of transfer, a
Termination Benefit based on the amounts credited to the Participant’s Deferred
Compensation Account at the date of transfer shall be paid upon termination of
employment with a RWAC or the expiration of such 5 year period whichever is
earlier.

8.8 Leave of Absence. If a Participant absents himself from employment on a
formally granted leave of absence (i.e., the absence is with formal permission
in order to prevent a break in the continuity of the Employee’s term of
employment which permission is granted in conformity with the rules of the
Employer which employs the individual, as adopted from time to time), all of the
Participant’s Units of Participation shall automatically be frozen upon such
leave of absence, unless otherwise determined by the Administrative Committee.
No Participant deferrals or Employer contributions shall be made during the
leave of absence. However, during the leave of absence (for a period not to
exceed six (6) months), the Participant shall continue to be credited with
interest on his Deferred Compensation Accounts as provided under Section 5.1 and
to vest in such amounts as provided under Section 5.4, and all benefits shall
continue to be payable to the Participant and his Beneficiaries in accordance
with Section 6 hereof, except in the case of a political leave (i.e., to
campaign for or serve when elected to a political office, to serve if appointed
to public office or for non-candidate employees to participate in campaigns of
candidates for political office). In the case of such a political leave, except
as provided under Section 8.1, the only benefit payable if the Participant dies
during such leave shall be a Termination Benefit based on the amounts credited
to the Participant’s Deferred Compensation Accounts, which shall be payable to
the Participant’s Beneficiary. If the Participant returns to employment with the
Employer in an employment status which makes him eligible to participate in this
Plan within six (6) months from commencement of the leave of absence,
Participant deferrals and Employer contributions will resume until the end of
the original Unit Deferral Period. If the Participant has not resumed employment
with the Employer in an employment status which makes him eligible to
participate in this Plan within six (6) months from the commencement of the
leave of absence, a Termination Benefit based on the amounts credited to the
Participant’s Deferred Compensation Accounts shall be paid to the Participant.

  This Section 8.8 shall not apply with respect to any period during which a
Participant is suffering from a Disability, and such period of Disability shall
not be included under this Section 8.8 as a portion of a period of leave of
absence.


8.9 Ineligible Participant. Notwithstanding any other provisions of this Plan to
the contrary, if any Participant is determined not to be a “management or highly
compensated employee” within the meaning of the Employee Retirement Income
Security Act of 1974, as amended (ERISA) or Regulations thereunder, such
Participant will not be eligible to participate in this Plan and shall receive
an immediate lump sum payment equal to the vested portion of the amounts
standing credited to his Deferred Compensation Accounts. Upon such payment no
Survivor Benefit or other benefit shall thereafter be payable under this Plan
either to the Participant or any Beneficiary of the Participant, except as
provided under Section 8.1.

  Each Participant shall have the right, at any time, to designate any person or
persons as his Beneficiary or Beneficiaries (both primary as well as contingent)
to whom payment under this Plan shall be made in the event of his death prior to
complete distribution to Participant of the benefits due him under the Plan.
Each Beneficiary designation shall become effective only when filed in writing
with the Administrative Committee during the Participant’s lifetime on a form
prescribed by the Administrative Committee with written acknowledgment of
receipt.


  The filing of a new Beneficiary designation form will cancel all Beneficiary
designations previously filed. The spouse of a married Participant domiciled in
a community property jurisdiction shall join in any designation of Beneficiary
or Beneficiaries other than the spouse.


  If a Participant fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Administrative Committee
shall direct the distribution of such benefits to the Participant’s estate.


Section 9 Beneficiary Designation. Each Participant shall have the right, at any
time, to designate any person or persons as his Beneficiary or Beneficiaries
(both primary as well as contingent) to whom payment under this Plan shall be
made in the event of his death prior to complete distribution to Participant of
the benefits due him under the Plan. Each Beneficiary designation shall become
effective only when filed in writing with the Administrative Committee during
the Participant’s lifetime on a form prescribed by the Administrative Committee
with written acknowledgment of receipt.


  The filing of a new Beneficiary designation form will cancel all Beneficiary
designations previously filed. The spouse of a married Participant domiciled in
a community property jurisdiction shall join in any designation of Beneficiary
or Beneficiaries other than the spouse.


  If a Participant fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Administrative Committee
shall direct the distribution of such benefits to the Participant’s estate.


Section 10        Discontinuation, Termination, Amendment.

10.1 Employer’s Right to Discontinue Offering Units. The Chairman of the Board
may at any time discontinue offerings of additional Units of Participation with
respect to any or all future Plan Years. Any such discontinuance shall have no
affect upon the deferrals or benefits or the terms or provisions of this Plan as
applicable to any then previously existing Units of Participation.

10.2 Employer’s Right to Terminate Plan. The Board may at any time terminate the
Plan. Termination of the Plan shall mean that (1) there shall be no further
offerings of additional Units of Participation with respect to any future Plan
Year; (2) Base Salary shall prospectively cease to be deferred with respect to
all Units of Participation for the then Plan Year and thereafter; and (3) all
then currently existing Units of Participation shall be treated as follows:

  The Participant’s Deferred Compensation Accounts shall be 100% vested. The
Participant shall receive or continue to receive all benefits under this Plan at
such time as provided in and pursuant to the terms and conditions of his
Agreement(s) and as described in this Plan, provided however, any benefits
payable under a Unit of Participation that is not completed due to a termination
of the Plan under this Section 10.2 shall be prorated based upon the number of
months Participant made deferrals with respect to such Unit of Participation
divided by the Unit Deferral Period for that Unit of Participation.


10.3 Amendment. The Board may at any time amend the Plan in whole or in part,
provided however, that no amendment, including an amendment to this Section 10,
shall be effective, without the written consent of a Participant, to alter, to
the detriment of such Participant, the benefits described in this Plan as
applicable to a Unit of Participation of the Participant or to decrease amounts
standing credited to such Participant’s Deferred Compensation Accounts under the
Plan. For purposes of this Section 10.3, an alteration to the detriment of a
Participant shall mean a reduction in the period of time over which benefits are
payable under a Participant’s Agreement, subject however to the proration
provisions of Section 10.2 hereof, or any change in the form of benefits payable
to a Participant under the Participant’s Agreement. Written notice of any
amendment shall be given to each Participant.

Section 11        Miscellaneous.

11.1 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, interest, or
claims in any property or assets of Employer, nor shall they be Beneficiaries
of, or have any rights, claims, or interests in any life insurance policies,
annuity contracts, or the proceeds therefrom owned or which may be acquired by
Employer (“Policies”). Any such Policies or other assets of Employer shall not
be held under any trust for the benefit of Participants, their Beneficiaries,
heirs, successors, or assigns, or held in any way as collateral security for the
fulfilling of the obligations of Employer under this Plan. Any and all of the
Employer’s assets and Policies shall be, and remain, the general, unpledged,
unrestricted assets of Employer. Employer’s obligation under the Plan shall be
merely that of an unfunded and unsecured promise of Employer to pay money in the
future.

11.2 Trust Fund. The Employer shall be responsible for the payment of all
benefits provided under the Plan. At its discretion, the Company may establish
one or more trusts, for the purpose of providing for the payment of such
benefits. Such trust or trusts may be irrevocable, but the assets thereof shall
be subject to the claims of the Employer’s creditors. To the extent any benefits
provided under the Plan are actually paid from any such trust, the Employer
shall have no further obligation with respect thereto, but to the extent not so
paid, such benefits shall remain the obligation of, and shall be paid by, the
Employer.

11.3 Obligations to Employer. If a Participant becomes entitled to a
distribution of benefits under the Plan, the Employer may offset against the
amount of benefits otherwise distributable any claim to reimbursement for
intentional wrongdoing by the Participant against the Employer or an affiliate.
Such determination shall be made by the Administrative Committee.

11.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage, or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and non-transferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

11.5 Employment Not Guaranteed. Nothing contained in this Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Employee any right to be retained in the employ of the Employer or to serve as a
director.

11.6 Protective Provisions. A Participant will cooperate with the Employer by
furnishing any and all information requested by the Employer, in order to
facilitate the payment of benefits hereunder, taking such physical examinations
as the Employer may deem necessary and taking such other relevant action as may
be requested by the Employer. If a Participant refuses so to cooperate, the
Employer shall have no further obligation to the Participant under the Plan. If
a Participant commits suicide during the two-year period beginning on the Unit
Start Date for a given Unit of Participation or if the Participant makes any
material misstatement of information or non-disclosure of medical history, then
no benefits will be payable with respect to that Unit of Participation to such
Participant or his Beneficiary, or in the Employer’s sole discretion, benefits
may be payable in a reduced amount.

11.7 Gender, Singular and Plural. All pronouns and any variations thereof shall
be deemed to refer to the masculine or feminine, as the identity of the person
or persons may require. As the context may require, the singular may be read as
the plural and the plural as the singular.

11.8 Waiver of Benefits. No benefit shall be payable under the provisions of
this Plan with respect to any Participant who is or was a member of a group of
employees designated by an Employer as eligible to waive such benefit if such
Participant has waived such benefit under this Plan unless the Employer by which
such Participant is or was last employed has authorized the revocation of such
waiver and such Participant has revoked such waiver.

11.9 Captions. The captions of the articles, sections, and paragraphs of this
Plan are for convenience only and shall not control nor affect the meaning of
construction of any of its provisions.

11.10 Applicable Law. This Plan shall be governed and construed in accordance
with the laws of the State of Missouri.

11.11 Validity. In the event any provision of this Plan is held invalid, void,
or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this Plan.

11.12 Notice. Any notice or filing required or permitted to be given to the
Administrative Committee under the Plan shall be sufficient if in writing and
hand delivered, or sent by registered or certified mail, to the principal office
of the Employer, directed to the attention of the Vice President-Human Resources
of the Employer. Such notice shall be deemed given as of the date of delivery
or, if delivery is made by mail, as of the date shown on the postmark on the
receipt for registration or certification.

11.13 Successors and Assigns. This Plan shall be binding upon the Company and
its successors and assigns.

--------------------------------------------------------------------------------

SBC COMMUNICATIONS INC.
SENIOR MANAGEMENT
DEFERRED COMPENSATION PLAN OF 1988 AGREEMENT
19___ UNIT OF PARTICIPATION

           THIS AGREEMENT is made and entered into at St. Louis, Missouri as of
the _____ day of ___________________________, 19___, by and between SBC
Communications Inc. (“Company”), and (“Senior Manager”).


           WHEREAS, the Company has adopted a Senior Management Deferred
Compensation Plan of 1988 (the “Plan”); and


           WHEREAS, The Senior Manager has been determined to be eligible to
participate in the Plan; and


           WHEREAS, the Plan requires that an agreement be entered into between
the Company and the Senior Manager setting out certain terms and benefits of the
Plan as they apply to the Senior Manager;


           NOW, THEREFORE, the Company and the Senior Manager hereby agree as
follows:


  1.      The Plan is hereby incorporated into and made a part of this
Agreement, as though set forth in full herein. The parties shall be bound by,
and have the benefit of, each and every provision of the Plan, including without
limitation the restrictions on assignability set forth in the Plan.


  2.      The Senior Manager was born on ______________________.


  3.      The Senior Manager's basic allotment percentage in the SBC
Communications Inc. Savings Plan for Salaried Employees (“Savings Plan”) is
_____ percent (___%). Any subsequent change in this level of participation by
the Senior Manager before this Unit of Participation is completed will void this
Agreement and require that a new Agreement be entered into between the Employer
and the Senior Manager.


  4.      The Senior Manager’s Base Salary during a calendar year shall be
reduced in accordance with Exhibit A attached to this Agreement.


  5.      The Senior Manager’s Projected Employer Contribution associated with
this Unit of Participation is set forth in Exhibit A attached to this Agreement.
There shall be no duplication of Employer matching contributions, i.e., it is
understood that any Employer matching contributions corresponding to Senior
Manager deferrals under this Unit of Participation that are contributed to the
Plan will preclude Employer matching contributions to the Savings Plan with
respect to such Senior Manager deferrals, and vice versa.


  6.      The amount per month of Pre-Retirement Survivor Benefit in accordance
with Section 6.6(a) of the Plan is the greater of (i) $____________, or (ii) the
balance in the Deferred Compensation Account (excluding Short Term Incentive
Awards deferred and interest earned on such awards) divided by the number of
months payments are to be made, plus interest; such amounts shall be payable for
the greater of ten (10) years or the number of years from the date of
Participant's death until he would have been age 65.


  7.      The payment option for Participant’s 19___ Unit of Participation shall
be the Retirement Benefit Option in accordance with Section 6.


        This payment option will also apply to payout of any Short Term
Incentive Awards deferred and interest earned on such awards. Such payout is not
considered part of the Standard Retirement Benefit.


  RETIREMENT BENEFIT OPTION


        (Paragraphs 8 and 9 apply to benefits paid pursuant to the Retirement
Benefit Option.)


  8.      Upon Normal or Early Retirement, the Participant hereby elects:
(please initial (a) or (b))


        (a) _______ To receive a Standard Retirement Benefit, payable for a
period of one hundred eighty (180) months.


        (b) _______ To receive an Alternative Retirement Benefit to be paid in
accordance with one of the following payment modes: (please initial one of the
following)


        (i) ______ In a lump sum payment.


        (ii) ______ In equal monthly installments for a period of sixty (60)
months.


        (iii) ______ In equal monthly installments for a period of one hundred
twenty (120) months.


  9.      The Participant hereby elects to receive any Early Retirement Benefit
as follows (please initial (a) or (b)):


        (a) _______ Commencing at age 65.


        (b) _______ Commencing at Early Retirement.


  10.      Intentionally Omitted


  11.      Intentionally Omitted


  12.      This Agreement shall inure to the benefit of, and be binding upon,
the Company, its successors and assigns, and the Senior Manager and his
Beneficiaries.


        IN WITNESS WHEREOF, the parties hereto have signed and entered into this
Agreement on and as of the date first above written.


THE COMPANY: By ______________________________________
Its Senior Vice President-Human Resources


SENIOR MANAGER _________________________      ____________
Signature                                                Date


--------------------------------------------------------------------------------

Exhibit A

SBC COMMUNICATIONS INC.
SENIOR MANAGEMENT
DEFERRED COMPENSATION PLAN AGREEMENT

19__ Unit of Participation

Unit Start Date: _____________, 19____
Unit Deferral Period: 48 Months

        Annual Amount

    Year   Deferred

1.   Unit Start Date:    

    19__ (commencing the first day of the month of January)   $_____________(1)

2.   19__     _____________(1)

3.   19__     _____________(1)

4.   19__ (ending the last day of the month of December)     _____________(1)


    Total Unit
Deferral Amount   $ _____________


    Projected Employer Contribution
associated with this Unit of
Participation   $ _____________


    Monthly Pre-Retirement Survivor
Benefit associated with this Unit
of Participation   $ _____________


________________________________________________________________________

(1) This amount will be deferred in equal amounts on a monthly basis.